Citation Nr: 1812688	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-04 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for right knee disability.

2. Entitlement to service connection for right shoulder disability.

3. Entitlement to an initial compensable rating prior to May 14, 2013 for lumbar spine disability, and in excess of 10 percent thereafter.

4. Entitlement to an initial compensable rating for status post external hemorrhoids as of January 1, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to December 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned in November 2017.

During the pendency of the appeal, a July 2013 rating decision granted an increased rating for lumbar spine disability of 10 percent, effective May 14, 2013.  As this rating is not the maximum allowable, that issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the February 2011 rating decision addressed several additional service connection issues including the following: bilateral hallux valgus (granted); status post cold weather injury for the bilateral hand (granted); tinnitus (granted); left hear hearing loss (granted); bilateral foot hammertoes (granted); scar, status post laceration of left thumb (granted); scars, bilateral foot hammertoes (granted); scars, bilateral foot 1st toe (granted); left hamstring tear (denied); kidney stone (denied); epididymitis (denied); right ear hearing loss (denied); Eustachian tube dysfunction (denied); myopic astigmatism and presbyopia bilateral eye (denied); and left knee condition (denied).  In March 2011, the Veteran filed a timely notice of disagreement (NOD) appealing 9 issues including the service connection claims for right and left knee, right shoulder and epididymitis.  In addition, the Veteran appealed the ratings assigned for status post cold weather injury for the bilateral hand, lumbar spine, hemorrhoids, and scar, status post laceration of left thumb.  A statement of the case was issued in July 2013 that addressed all issues identified in the March 2011 NOD.

In his January 2014 VA Form 9, Substantive Appeal, the Veteran asserted that he was only appealing the issues identified on the title page.  Accordingly, with regard to the service connection claims for left knee and epididymitis, and the increased rating claims for status post cold weather injury for the bilateral hand and scar, status post laceration of left thumb, those issues are not currently before the Board.

The issue of entitlement to an increased rating for lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran does not currently have a right knee disability.

2. The Veteran does not currently have a right shoulder disability.

3. The Veteran's service-connected hemorrhoids are no more than mild or moderate in degree; they are not large, thrombotic, or irreducible and do not involve excessive redundant tissue and are not evidenced by frequent recurrences.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for right knee disability have not been met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.309 (2017).

2. The criteria for entitlement to service connection for right shoulder disability have not been met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.309 (2017).

3. The criteria for a compensable disability rating for hemorrhoids are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notices as evidenced by a signed October 2010 VCAA notice acknowledgement.

Accordingly, the record shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examinations of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).



Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. 3.307, 3.309(a) (2017). 

Lay evidence presented by a Veteran concerning continuity of symptoms after service may not be deemed to lack credibility solely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee and Shoulder

The Veteran asserts that he developed a right knee and shoulder disability during service.  After a review of the evidence of record, the Board finds that service connection for right knee and shoulder disability are not warranted.  As the factual pattern for both issues on appeal are substantially similar, both will be addressed concurrently.

1. Factual Background

The Veteran's service treatment records (STRs) show that in December 1993, the Veteran reported pain around the medial patella and the patella retinaculum.  The clinician noted patellar crepitus.  Posterior drawer and Lachman's testing was negative.  A medial McMurray's test was positive.  The clinician noted a negative X-ray study and ruled out a medial meniscus tear vs. pathologic plica.  The Veteran was diagnosed with probable right patellofemoral syndrome and prescribed physical therapy for quadriceps and hamstring rehabilitation.  Another undated STR noted that the Veteran reported feeling pain while walking and that he heard a "popping" sound beneath the right knee cap.  The clinician noted no swelling but did note tenderness to palpation.  The Veteran was assessed with right knee immobility.

A March 1996 right knee X-ray study revealed no abnormality.  The bony structures were found intact with no fractures or subluxation and the soft tissues were noted as unremarkable.  A March 1996 MRI study of the right knee noted a reported twisting injury.  The MRI study revealed a horizontal tear of the posterior horn of the medial meniscus, bone marrow edema in the medial aspect of the lateral condyle consistent with a bone bruise, and a small effusion laterally and in the suprapatellar bursa.  An April 1996 STR noted that the Veteran reported his right knee was doing well.  The Veteran was diagnosed with a knee strain and a contusion to the bone with symptoms noted as resolved.  The clinician also noted that an MRI study ruled out any meniscal pathology.

In September 2005, the Veteran complained of pain in his right shoulder the past 3 months.  The Veteran stated that his shoulder felt like it was going to pop out of the joint with lateral or overhead movements.  The Veteran denied a history of trauma.  Pain was localized in the AC joint.  The clinician noted suspected tendonitis and diagnosed the Veteran with right shoulder pain.

Post-service medical records include a November 2010 VA knee examination.  The only disability reported by the Veteran was a diagnosed left knee Osgood-Schlatter's disease.  No statement as to the right knee was noted.  The examiner noted an examination of the right knee that was within normal limits without significant alteration in form or function.  No edema, effusion, weakness, tenderness, redness, heat or abnormal movement was found.  Additionally no evidence of recurrent subluxation, instability, locking pain, joint effusion or crepitus was found.  ROM for the right knee was also found normal with flexion to 140 degrees and extension to 0 degrees.  Diagnostic testing was also negative for any right knee disability.  Based upon the physical examination, the examiner was unable to identify any current pathology or render a current diagnosis.

The Veteran additionally underwent a VA shoulder examination in November 2010.  The Veteran reported being told he had a rotator cuff injury 8-10 years prior and that injury was responsible for symptoms of stiffness, tenderness and pain.  The Veteran reported no treatment for his condition.  The examiner noted no detectable alteration in form or function of the right shoulder.  No edema, effusion, weakness, tenderness, redness, heat or abnormal movement was found.  Additionally, the examiner found no instability, deformity or guarding of movement.  Further, the examiner noted normal strength and normal ROM including flexion and abduction from 0 degrees to 180 degrees.  No pain was noted during ROM testing including during repetitive use testing.  Diagnostic testing was also negative for any right shoulder disability.  Based upon the examination results, the examiner was unable to identify any current pathology or render a current diagnosis.

An August 2011 VA X-ray study of the shoulder was normal.

At an April 2013 DRO hearing, the Veteran testified that he first noticed a right shoulder disability in 2001 or 2002 while he was stationed in Alaska.  He further testified that he never sought treatment for a right knee condition during service and that he did not remember how he initially injured that joint.  He did state that the disability appeared in either 1993 or 1994 including symptoms of locking pain.  In addition, he stated that occasionally he could not bend his knee.  Current symptoms reported included tenderness when descending stairs.    

At a November 2017 Travel Board hearing, the Veteran testified that he first started having trouble with his right shoulder somewhere between 2000 and 2003.  The Veteran described trouble rotating and lifting his right arm and that those symptoms persisted today.  The Veteran further testified that he began noticing pain while he was stationed in Alaska and that he initially received treatment at Bolling Air Force Base.  In addition, the Veteran testified that he had not been treated for a right shoulder disability since his initial in-service treatment and he stated that he has not been diagnosed with a current right shoulder disability.  With regard to the right knee, the Veteran testified that he first began experiencing problems around 1993 or 1994.  The Veteran denied any injury to his knee but instead stated that he noticed something was prohibiting him from extending his leg forward one day while he was walking.  The Veteran further testified that he received initial treatment at Barksdale Air Force Base.  Lastly, he testified that he did not receive treatment for a right knee disability nor did he have a current diagnosis.  

2. Legal Analysis

With regard to the Veteran's service connection claims for right knee and shoulder, in essence, there is no medical evidence from the time the Veteran filed his claim to the present establishing that he has any pathology affecting those joints.  In this regard, the Board finds the November 2010 VA examination the most probative evidence of record.  The examiner conducted thorough physical examinations and diagnostic testing of the affected joints.  Following physical examinations and a review of the diagnostic testing, the examiner was unable to render a diagnosis for any right knee or shoulder disability.  

Importantly, the Board finds that the November 2010 VA examination reports are supported by the Veteran's lay statements.  Specifically, during the November 2017 Board hearing, the Veteran testified that he did not have a current diagnosis for either a right knee or shoulder disability.  Additionally, the Veteran testified that he did not receive any treatment for his right knee or shoulder since separation from service.  Lastly, with regard to the right shoulder, an August 2011 X-ray study further revealed a normal shoulder.

The Board has considered the Veteran's lay statements, but finds that, as a layperson he is not competent to diagnose a right knee or shoulder disorder, particularly as he is not alleging a disorder of the type susceptible to observation.

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Accordingly, absent a diagnosed right knee or shoulder disability the Board finds that the probative evidence is against the Veteran's claim for service connection for those conditions.  As such, the Board finds that the preponderance of the evidence is against the claims for service connection.  Although the Veteran is entitled to the benefit-of-the-doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims for service connection.  The claims are denied.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

Hemorrhoids

The Veteran's status post external hemorrhoids has been rated pursuant to 38 C.F.R. § 4.114, DC 7336.  The service-connected hemorrhoid is currently rated non-compensable as of January 2011.

Under DC 7336, a noncompensable rating is warranted where hemorrhoids are mild or moderate in degree.  A 10 percent rating is warranted where they are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted where there is persistent bleeding with secondary anemia, or with fissures. 38 C.F.R. § 4.114.

At a November 2010 VA examination, the Veteran reported a hemorrhoid related surgery in 2003 with no resultant complications.  He currently used over-the-counter medication for immediate temporary relief and he did not report any functional impairment related to the condition.  The examiner noted normal perianal tissue in sensation without any evidence of hemorrhoids, fissure, vesicles, ulcer or fistula formation.  No tenderness on digital examination or reduction in the lumen was found.  The examiner diagnosed the Veteran with status post external hemorrhoids treated with surgical resolution.  No side effects from treatment were found including anemia or malnutrition.

At an April 2013 DRO hearing, the Veteran testified that he occasionally had blood in his stool and semi-frequent hemorrhoids but that he had not been prescribed any medication for treatment.  The Veteran reported flare-ups that occurred monthly.  

At a May 2013 VA examination, the Veteran reported having problems with hemorrhoids about 1-2 times per month.  He also reported using over-the-counter medication as needed.  The examiner noted the Veteran's treatment did not include continuous medication.  Additionally, the examiner found no current findings, signs or symptoms attributable to hemorrhoids.  Upon examination, the examiner noted no external hemorrhoids, anal fissures or other abnormalities.   

Lastly, at a November 2017 Travel Board hearing, the Veteran testified that his current treatment for hemorrhoids consisted of topical medication and suppositories.  Current symptoms included blood in his stool and the Veteran reported burning and itching every three months.  Additionally, the Veteran reported infrequent diarrhea.  The Veteran denied any surgery related to his hemorrhoids.

Based upon the preceding evidence, the Board finds no basis to assign a compensable rating for the Veteran's hemorrhoids.  In order to be entitled to a compensable disability rating, the Veteran must manifest large, thrombotic, or irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences or hemorrhoids with persistent bleeding and with secondary anemia or with fissures.  In this case the evidence establishes that the Veteran's hemorrhoids are largely asymptomatic.  

Moreover, the Veteran's current noncompensable disability rating is for mild to moderate hemorrhoid symptoms.  Accordingly, absent any symptom that would warrant a compensable rating, the Board finds that the Veteran's reports of blood in his stool and intermittent itching and burning show that his service-connected hemorrhoids have been manifested by no more than mild to moderate symptoms during the period on appeal.

The Board has also considered rating the Veteran under other diagnostic codes.  Higher ratings are provided for impairment of sphincter control (DC 7332); stricture of the anus or rectum (DC 7333); prolapse of the rectum (DC 7334); and fistula in ano which is rated as analogous to impairment of sphincter control (DC 7335-7332).  38 C.F.R. § 4.114.  However, absent clinical documentation of such findings the Veteran is not entitled to a compensable rating for his service-connected hemorrhoids under these additional diagnostic codes. 

Therefore, the evidence does not support the assignment of a compensable evaluation under the applicable rating criteria.  The claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 4.114 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Entitlement to service connection for right knee disability is denied.

Entitlement to service connection for right shoulder disability is denied.

Entitlement to an initial compensable rating, as of January 1, 2011, for status post external hemorrhoids, is denied.


REMAND

With regard to the increased rating claim for lumbar spine disability, the Board finds that further development is necessary.  

During a November 2017 Travel Board hearing, the Veteran testified that prior to 2013 he had flare-ups every two to three months resulting in incapacitating bedridden episodes.  The Veteran also reported that he became stiff after sitting for too long which interfered with his ability to bend over.  The Veteran further testified that he received treatment for his back at the VA medical center and that he was last seen for his lumbar spine disability 3-4 months prior.  

A review of the record shows that the most recent VA medical record associated with the claims file is dated October 2012.  Therefore, there is least a five year gap in VA medical records relevant to the issue on appeal.  Accordingly, in order to properly adjudicate this issue the Board finds that updated VA treatment records should be associated with the claims file.  38 U.S.C. § 5103A(c) (2012); 38 C.F.R. § 3.159(c) (2017).  

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. If the AOJ determines that any newly obtained medical evidence demonstrates a worsening lumbar spine disability, then schedule the Veteran for an examination by an appropriate examiner to determine the nature and severity of his service-connected lumbar spine disability.  

The examiner should review pertinent documents in the Veteran's claims file and this Remand in connection with the examination.  All indicated studies should be completed, and all pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should conduct range of motion studies and assess any functional impairment due to such factors as pain and weakness, and express this functional impairment in terms of further loss of motion.  The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Then, readjudicate the claim on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board, if otherwise in order.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


